833 F.2d 309Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William H. GLAZEBROOK, Plaintiff-Appellant,v.Harry L. CARRICO, Defendant-Appellee.
No. 87-7219.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 5, 1987.Decided Nov. 3, 1987.

William H. Glazebrook, appellant pro se.
Guy Winston Horsley, Jr., Assistant Attorney General, for appellee.
Before K.K. HALL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
William Glazebrook, a Virginia inmate, filed this complaint alleging that the Chief Justice of the Virginia Supreme Court violated his constitutional rights by failing to provide him with a Medical Malpractice Review Panel, in violation of Va.Code Ann. Sec. 8.01-581 et seq.  (Supp.1987).  Glazebrook asserted that federal jurisdiction was proper under 28 U.S.C. Sec. 1343 and sought entry of an injunction requiring the Chief Justice to assemble a panel.


2
The Chief Justice moved to dismiss contending that the complaint failed to state a violation of federal constitutional law.  The district court granted the motion and Glazebrook appealed.


3
Glazebrook has failed to establish that his constitutional rights have been violated or that jurisdiction would be proper on any other basis.  Glazebrook essentially seeks intervention by the federal district court into the handling of his case by the state courts.  The proper method of challenging rulings or actions by the state court is, however, by appeal within the state system and, ultimately, by petition for certiorari to the United States Supreme Court.    See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 486 (1983).    See also Ganey v. Barefoot, 749 F.2d 1124, 1127 (4th Cir.1984), cert. denied, 472 U.S. 1019 (1985).


4
Accordingly, we affirm the district court's dismissal of the action.  Because the dispositive issues have been decided authoritatively we dispense with oral argument.


5
AFFIRMED.